Citation Nr: 1746328	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active honorable service in the Marines from April 1980 to May 1980, and in the Army from January 1981 to January 1984.  He also had a period of active service in the Marines from January 1986 to March 1989 which ended with a bad conduct discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, denied service connection for PTSD.  The Salt Lake City, Utah, RO now maintains jurisdiction in this case.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This appeal was previously before the Board in February 2014 and January 2017 when it was remanded for additional development.  It has been returned to the Board for further appellate consideration.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claim as originally adjudicated and appealed to the Board was for service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  For the sake of convenience, the Board has rephrased the issue involving service connection for PTSD into two separate issues in order to comply with the Court's holding.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran has current diagnoses of an acquired psychiatric disability manifested by depression, anxiety, and an explosive disorder.  

3.  The medical opinions that address whether or not the Veteran's psychiatric disability manifested by depression, anxiety, and an explosive disorder were incurred during an honorable period of service are in relative equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2016).  
2.  The criteria for entitlement to service connection for an acquired psychiatric disability manifested by depression, anxiety, and an explosive disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in an August 2009 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded three VA examinations of his psychiatric disability, with the last two examinations being ordered on remand.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he has exercised his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

A discharge from service under other than honorable conditions (UOTHC), issued because of willful and persistent misconduct, will be considered to have been issued under dishonorable conditions, and bars entitlement to Veteran's benefits.  38 C.F.R. § 3.12(d)(4) (2016).  The bad conduct discharge for the period of service from January 1986 to March 1989 precludes entitlement to benefits based on that period.  However, the Veteran remains eligible for service connected benefits based on his first two periods of honorable service.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and the Veteran does not have a diagnosis of a psychiatric disability that is listed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence shows that the Veteran's service treatment records for his first two periods of active service are negative for complaints, treatment, or diagnoses pertaining to PTSD or any other psychiatric disability.  

The initial evidence of psychiatric treatment for the Veteran is dated April 1996, when the Veteran was hospitalized and treated for severe cocaine and alcohol dependence.  He was said to have a long psychiatric history of polysubstance abuse, but no other psychiatric history was noted.

In May 2002, the Veteran sought treatment for PTSD, stating that he was unable to work due to PTSD symptoms resulting from his stint in Grenada.  His account of symptoms was vague and tutored.  After the examiner indicated he would not qualify for PTSD treatment, he confessed that what he needed was supplemental security income and a doctor's signature to get it.  A history of polysubstance dependence and 1996 hospitalization was noted.

The Veteran was hospitalized again from October 2002 to December 2002 for cocaine abuse.  He denied any past psychiatric history, and stated he had never been treated for depression.

A November 2003 VA treatment record include an impression of cognitive dysfunction of an unclear etiology.  The examiner noted that the Veteran had recently undergone surgical decompression for a Chiari malformation.  He added that the Veteran's problems with memory and concentration could be partially affected by major depressive disorder.  A follow up interview with a psychologist found that the Veteran had legitimate and reasonable worries about pending neurosurgery, but for the most part this did not interfere with any domain of functioning.

VA hospital records dating from April 2009 to May 2009 show that the Veteran was admitted for treatment of chronic pain and addiction issues.  He reported mistreatment and discrimination from a sergeant in the Marines, and rage due to his court martial and discharge.  He described symptoms of agitated depression.  After a Mental Status Examination, the diagnoses were chronic PTSD, and depressive disorder not otherwise specified, and cannabis and cocaine abuse.  

A May 2009 letter from the VA psychologist who treated the Veteran during his hospitalization states that he was admitted for treatment at a VA facility in April 2009.  He sought treatment for chronic medical issues as well as addictions to marijuana and crack cocaine.  The examiner noted the Veteran's bad conduct discharge, and his belief that this had been motivated by discrimination.  The Veteran felt sadness and rage as a result, and the examiner found the story to be believable.  The Veteran was further noted to have participated in the Grenada invasion, during which he came under fire and saw make-shift graves and decomposing bodies.  The Veteran reported using crack cocaine to mask the anger and hurt that resulted from these incidents.  The examiner wrote that the Veteran reported other PTSD symptoms that related to his mistreatment and discharge, as well as his other military service.  These symptoms included sleep problems, nightmares, and flashbacks to discriminatory events.  The examiner stated that the Veteran's principal diagnoses were chronic PTSD, a depressive disorder not otherwise specified, and substance abuse. 

In stressors statements and other communications from the Veteran, he states that his three stressors were having to drive an injured soldier to the hospital and having an automobile accident in route; the death of a friend in service due to drunk driving; and his experiences in Grenada, including being fired upon and seeing a grave with an American helmet on top that contained brain matter.  

The Veteran underwent PTSD psychological testing in June 2009.  He was noted to have been deployed to Grenada, where he saw combat and was afraid for his life.  During his service in the Marines, he said that a sergeant had fabricated charges against him that resulted in a bad conducted discharge.  On testing, the Veteran's score reflected endorsement of almost the maximum possible frequency of PTSD-like symptoms within the last month.  Most of his re-experiencing was focused on alleged mistreatment in the Marines, and it was difficult to assess whether the Veteran was having symptoms related to his actual combat experiences.  He also endorsed all symptoms as being "extremely" bothersome.  The examiner concluded that it was difficult to assess the Veteran for possible military related PTSD, as it was unclear whether his reported symptoms satisfied the diagnostic criteria.  His experiences in Grenada probably met the diagnostic criterion for traumatic events.  His experiences in the Marines did not, but were capable of generating symptoms that mimic PTSD.  However, regardless of whether the Veteran's reported symptoms were due to PTSD, they did seem to have been caused by his military experiences.  The diagnoses were cocaine and marijuana dependence, and adjustment disorder with mixed anxiety and depression.  A diagnosis of military related PTSD was deferred.

VA treatment records dated August 2009 include several different diagnoses.  On August 20, a VA psychiatrist found the Veteran's diagnosis was depressive disorder not otherwise specified.  His impressions added that there was a history of substance abuse and possible combat-associated PTSD, although it was noted that the June 2009 testing was equivocal regarding that diagnosis.  On August 26 a different VA psychiatrist examined the Veteran and diagnosed adjustment disorder with depression vs. substance-induced mood disorder, resolved now.  There was also a history of PTSD.  On August 31, a third psychiatrist noted the Veteran had a month of combat in Grenada, which had result in a May 2009 diagnosis of PTSD.  The current diagnoses were PTSD, cocaine induced mood disorder, and pain induced mood disorder.

The Veteran was provided a VA PTSD examination in April 2010.  His three stressors were discussed at length, as was the stressor of having been court martialed that was noted in the May 2009 assessment.  The examination report includes an extensive review of the Veteran's previous examinations and treatment.  At the conclusion, the diagnosis was abuse of multiple substances by history, and rule out PTSD.  The examiner added that it was not possible to make a definitive diagnosis of PTSD that related to any of the traumatic events reported by the Veteran, in particular his combat experiences in Grenada.  He had frequently used drugs in service, his recounting of the traumatic events contained inconsistencies, and he over endorsed almost every symptom as being severe and occurring constant or daily.

An October 2010 VA treatment note by a psychologist diagnosed the Veteran with cocaine and marijuana dependence, adjustment disorder with mixed anxiety and depressed mood, and deferred a diagnosis of military related PTSD.  An April 2011 VA treatment record includes diagnoses of major depressive disorder and rule out PTSD.  The previous diagnoses of PTSD were noted, but it was unclear by chart review and current assessment if he met the criteria for this diagnosis.

A June 2011 examination and assessment by a VA psychologist reached diagnoses of rule out polysubstance abuse, depressive disorder, and anxiety disorder.  The examiner found that the Veteran had at least one traumatic experience while serving in the Army that possibly met the diagnostic criteria for traumatic events.  However, the Veteran presented with a tendency to over-endorse the severity of his symptoms, and there were several inconsistencies in his presentation and affect that made a diagnosis of PTSD unlikely.  The examiner felt that the Veteran's current disturbances in functioning were most likely accounted for by his long-term history of substance abuse and history of interpersonal difficulties rather than PTSD.  

A September 2011 letter from the Veteran's attending VA psychiatrist states that she has treated him since July 2009.  The current diagnoses were major depressive disorder, anxiety disorder, and rule out PTSD.  His anxiety disorder and major depression more likely than not began during military service.

A February 2013 VA treatment record has a diagnosis of major depressive disorder, cocaine and marijuana abuse, and rule out PTSD.  An April 2013 examination by a VA neuropsychiatrist concluded in an assessment of anxiety/depressive disorder not otherwise specified, and polysubstance abuse.  

VA treatment records include a lengthy report of an extensive psychiatric examination conducted in May 2013.  The Veteran's records showed on past examinations he had focused on his perceived discrimination and discharge from the Marines as the primary trauma.  Now, he talked about his Grenada experiences.  The diagnoses were cocaine dependence, opioid dependence, depression, and a prior diagnosis of PTSD that needed further assessment.

The Veteran was afforded a VA examination for mental disorders in April 2014.  The examiner stated that he wanted to be examined for depression and not PTSD, for which service connection had been previously denied.  He gave a history of depression and anxiety dating from September 1981 when he had trouble sleeping and was often anxious.  The examiner found that the diagnosis was major depressive disorder with anxious distress.  She said that the Veteran met the diagnostic criteria for depression with anxiety that has been with him since his military service.  This was exacerbated by his discharge from the Marines.  Although he had some PTSD symptoms, he did not meet the diagnostic criteria for PTSD.

In August 2014, an addendum opinion was received from the April 2014 examiner.  The 2010 finding that the Veteran did not meet the criteria for PTSD was reviewed, and the examiner noted that the Veteran no longer questioned that finding.  The Veteran currently suffered from depression and anxiety.  However, the examiner stated she could find no substantial evidence that the military caused the problems or even that they began while he was in service.  It was less likely than not that this disability was incurred in or caused by service.  The rationale was that although the Veteran reported becoming depressed and angry due to discrimination in the Marines, he did not seek mental health treatment.  His first treatment was for substance abuse in 1996 and for vague complaints of PTSD in 2002.

The Veteran's most recent VA examination was conducted in April 2017.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, his current diagnoses were intermittent explosive disorder; major depressive disorder; cannabis use disorder; cocaine use disorder.  The report includes a lengthy review of the Veteran's military and civilian history, as well as his previous treatment.  The examiner found that none of the stressors reported by the Veteran were adequate to support a diagnosis of PTSD, to include his experiences in Grenada.  The examiner was unable to provide an opinion as to whether or not the Veteran's explosive disorder or major depressive disorder was a result of military service.  This was because the Veteran had many complicating factors that made it impossible to tease out how much current depressive symptoms were related to his two periods of honorable service, including a history of seizures and neurosurgery, his continued cannabis use, and the anger and resentment from the circumstances that led to his bad conduct discharge that also fueled his depression. 

PTSD

The Board finds that entitlement to service connection for PTSD is not warranted.  
The Veteran does not have a confirmed diagnosis of PTSD resulting from an honorable period of service at any time during the appeal period.  

The initial diagnosis of PTSD was made by a VA psychologist in May 2009.  Her records show that this was initially attributed to the Veteran's court martial and discharge from the Marine Corps, although her letter added the Veteran's experiences in Grenada as a factor.  As noted, the Veteran's final period of service may not be used as a basis for service connection.  

In contrast, starting with his initial May 2002 complaint, other examiners have consistently concluded that the Veteran's reports of PTSD symptoms were inconsistent and exaggerated.  VA examiners in June 2009, April 2010, June 2011, April 2014, and April 2017 have found either that the Veteran does not have PTSD or that a diagnosis of PTSD is unlikely.  At best, other examiners during this period have noted the possibility of combat related PTSD, found that the matter needed further assessment, or at most have stated that PTSD needed to be ruled out.  These conclusions were not based only a lack of stressors; in fact, some examiners concluded the Veteran's Grenada experience would support a diagnosis of PTSD.  Instead, the Veteran's symptomatology as reported and observed did not match the criteria for a PTSD diagnosis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In the absence of a confirmed diagnosis of PTSD that can be related to a traumatic event during a period of service that ended in an honorable discharge, the first criterion for service connection has not been met, and service connection for this disability cannot be established.  
Psychiatric Disability other than PTSD

In addition to PTSD, the Veteran has also been diagnosed with other acquired psychiatric disabilities.  These include an anxiety disorder, a depressive disorder, and most recently an explosive disorder.  

The service treatment records are negative for complaints or treatment regarding a psychiatric disability during a period of honorable service.  However, the Veteran told the April 2014 VA examiner that his symptoms began in September 1981, which would be during his honorable service in the Army.  The Veteran is competent to describe these symptoms.  

Therefore, the Board must determine whether or not the Veteran's current diagnoses are related to his in-service complaints or otherwise the result of active service.  

After careful consideration, the Board finds that the evidence for and against such a relationship is in equipoise, and it follows that service connection for a psychiatric disability manifested by depression, anxiety, and an explosive disorder is warranted.  

The June 2009 VA examiner found that regardless of whether the Veteran's reported symptoms were due to PTSD, they seem to have been caused by his military experiences.  The September 2011 letter from the Veteran's VA psychiatrist states that his anxiety disorder and major depression more likely than not began during military service.  Although neither of these opinions differentiates between the Veteran's honorable service and his other than honorable service, the benefit of the doubt must be resolved in favor of the Veteran and the Board concludes the reference is to the honorable service.  Finally, after noting the Veteran's reports of depression and anxiety since September 1981, the April 2014 VA examiner said the Veteran's depression with anxiety had been with him since his military service.  Although she added it had been exacerbated by his discharge from the Marines, the clear insinuation is that it began during the previous honorable period of service.  

In contrast, a June 2011 VA examiner felt that the Veteran's current disturbances in 
functioning were most likely accounted for by his long-term history of substance abuse and history of interpersonal difficulties.  In August 2014, the April 2014 examiner changed her opinion to say it was less likely than not that the Veteran's depression and anxiety was incurred in or caused by service.  However, her rationale that it seemed to be related to his final period of service fails to address the Veteran's previous report of depression during an earlier period of service that she cited in the original opinion.  The remainder of the rationale was based on the lack of evidence of treatment in service which, by itself, is insufficient to support an opinion.  When the opinions both for and against the Veteran's claim are considered, they are in relative equipoise.  That being the case, service connection for an acquired psychiatric disability manifested by depression, anxiety, and an explosive disorder is established.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.

Service-connected for an acquired psychiatric disability manifested by depression, anxiety, and an explosive disorder is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


